COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       In the Interest of E. O., a Child

Appellate case number:     01-19-00207-CV

Trial court case number: 93697-F

Trial court:               300th District Court of Brazoria County

        Appellant has filed an accelerated appeal from an alleged order signed by the associate
judge on March 21, 2019. The clerk’s record was filed on April 1, 2019 and contained no final
judgment. On April 4, 2019, appellant filed a motion to abate the appeal to allow the trial court to
sign a final judgment.
        When an appellant files a premature notice of appeal, the Court may “allow an appealed
order to be modified so as to be made final.” TEX. R. APP. P. 27.2. If the trial court signs a final
judgment, the prematurely-filed notice of appeal will be deemed filed on the day of, but after the
signing of the final judgment. See TEX. R. APP. P. 27/1(a).
        Accordingly, we grant appellant’s motion and order the appeal abated for 30 days to
allow the trial court to sign a final judgment. Once a final judgment is signed, appellant shall ensure
that a supplemental clerk’s record containing the final judgment is filed with this Court
immediately. If no final judgment is signed within 30 days, the Court may dismiss the appeal for
lack of jurisdiction.
       It is so ORDERED.

Judge’s signature: ___/s/ Justice Richard Hightower____
                    Acting individually  Acting for the Court


Date: __May 7, 2019____